J-A05038-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

AVRUM M. BAUM, AS PARENT AND                   IN THE SUPERIOR COURT OF
GUARDIAN OF CHAYA BAUM,                              PENNSYLVANIA
INDIVIDUALLY AND ON BEHALF OF ALL
OTHERS SIMILARLY SITUATED,

                        Appellant

                   v.

KEYSTONE MERCY HEALTH PLAN AND
AMERIHEALTH MERCY HEALTH PLAN,

                        Appellees                   No. 1250 EDA 2015


                   Appeal from the Order March 27, 2015
           In the Court of Common Pleas of Philadelphia County
            Civil Division at No(s): January Term, 2011, 3876


BEFORE: OLSON, J., OTT, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED APRIL 26, 2016

     Appellant Avrum M. Baum appeals from the order entered on March

27, 2015, by the Honorable Mary D. Colins in the Court of Common Pleas of

Philadelphia County denying his motion for class certification for a claim

against Appellees, Keystone Mercy Health Plan and Amerihealth Mercy

Health Plan alleging deceptive conduct under the catchall provision of the




*Former Justice specially assigned to the Superior Court.
J-A05038-16



Unfair Trade Practices and Consumer Protection Law (“UTPCPL”). 1        Upon our

review of the record, we affirm.2

        This is the second time this Court has been called upon to consider the

trial court’s denial of Appellant’s motion for class certification in this matter.

In a memorandum decision filed on December 9, 2014, a panel of this Court

affirmed in part and vacated in part the trial court’s order of July 25, 2013,

denying Appellant’s motion and remanded the case for further proceedings.

In doing so, this Court found the trial court had not abused its discretion

when it denied Appellant’s motion for class certification under Pa.R.C.P.

1702(3) for failure to show typicality;3 however, for reasons discussed more


____________________________________________


1
    73 P.S. § 201-1, et seq.
2
  An order denying class certification is an appealable collateral order.
McGrogan v. First Commw. Bank, 74 A.3d 1063, 1079 (Pa.Super. 2013);
Pa.R.A.P. 313(b) (providing an order is immediately appealable as a
collateral order if said order is “separable from and collateral to the main
cause of action where the right involved is too important to be denied review
and the question presented is such that if review is postponed until final
judgment in the case, the claim will be irreparably lost”).
3
 Pennsylvania Rule of Civil Procedure 1702 requires the following criteria to
be met for a class action to proceed:
     Rule 1702. Prerequisites to a Class Action
     One or more members of a class may sue or be sued as
     representative parties on behalf of all members in a class action
     only if
     (1) the class is so numerous that joinder of all members is
     impracticable;
     (2) there are questions of law or fact common to the class;
(Footnote Continued Next Page)


                                           -2-
J-A05038-16


fully infra, we further held the trial court had abused its discretion when it

determined that Appellant’s UTPCPL claim could not be certified to the extent

it alleged deceptive conduct under the UTPCPL’s catchall provision.4        See

Baum v. Keystone Mercy Health Plan, et al., No. 2667 EDA 2013,

unpublished memorandum at 13 (Pa.Super. filed December 9, 2014).

      In our December 9, 2014, memorandum decision, we referenced the

trial court’s summary of the relevant factual and procedural history of this

case as follows:5


      (4) [Appellant] is a resident of Philadelphia, Pennsylvania, and
      is the father and guardian of Chaya Baum, a special-needs minor
      child who has health insurance with [Appellee] Keystone Mercy
      Health Plan. [Appellant] himself was and is not insured by
      [Appellees].


                       _______________________
(Footnote Continued)

      (3) the claims or defenses of the representative parties are
      typical of the claims or defenses of the class;
      (4) the representative parties will fairly and adequately assert
      and protect the interests of the class under the criteria set forth
      in Rule 1709; and
      (5) a class action provides a fair and efficient method for
      adjudication of the controversy under the criteria set forth in
      Rule 1708.
4
  In 1996, “deceptive conduct” was added as a violation to the catchall
provision of the UTPCPL and recodified at 73 P.S. § 201-2(4)(xxi); prior to
that time, the catchall provision, Section 201-24(xvii) of the UTPCPL,
referenced only “fraudulent conduct.”
5
  In its March 25, 2015, Opinion, the trial court incorporated these findings
of fact which it previously had set forth in its opinion of July 25, 2013, filed
pursuant to Pa.R.A.P. 1925(a).



                                            -3-
J-A05038-16


     (5) The Commonwealth of Pennsylvania pays for Chaya
     Baum’s health insurance with Keystone through the Medicaid
     program.

                                    ...

     (10) Sometime in 2010, one of the [Appellees]’ employees
     copied data from [Appellees]’ computer system onto an
     unencrypted Flash Drive that was misplaced and never found.

     (11) The Flash Drive contained private health information (PHI)
     that is protected: by the [Appellees]’ own practices; under
     federal law governing Privacy of Individually Identifiable Health
     Information (HIPPA Privacy Rule), 45 C.F.R. 160 et seq.; and
     under Pennsylvania Law, the Privacy of Consumer Health
     Information, 31 Pa. Code § 416.

     (12) On September 2010, Barbara G. Jones, [Appellees]’ Chief
     Compliance & Privacy Officer, learned that the Flash Drive had
     been lost. She conducted an investigation that involved, among
     other things, identifying what information was on the Flash Drive
     and enlisting assistance of all [Appellees]’ employees in finding
     it.

     (13) Through Ms. Jones, [Appellees] provided notice of the
     missing Flash Drive to the Pennsylvania Department of Public
     Welfare (DPW) on October 5, 2010, and to the [F]ederal
     Department of Health and Human Services Office for Civil Rights
     (OCR) on October 25, 2010.

     (14) The information on the Flash Drive included, variously,
     names, addresses/zip codes, date of birth, social security
     numbers,     member    identification numbers  and   clinical
     information, including medications, lab results and health
     screening information.

     (15) According to the report that [Appellees] sent to DPW, the
     Flash Drive contained partial social security numbers of 801
     individuals and the complete social security numbers of seven
     individuals. For the remaining more than 283,000 individuals,
     the data included, variously, member identification numbers,
     clinical health screening information, names and addresses.




                                   -4-
J-A05038-16


      (16) [Appellees] sent notices to 285,691 individuals concerning
      the loss, informing those individuals what personal data was on
      the Flash Drive and inviting them to contact [Appellees] for
      additional information.

      (17) [Appellees] offered credit monitoring to the 808 individuals
      whose partial or complete social security numbers appeared on
      the Flash Drive ... because, in [Appellees]’ view, their PHI was
      most at risk. [Appellant] was not among the 808 individuals
      offered such monitoring.

      (18) The notice that [Appellant] received in October of 2010
      informed him that his daughter’s member identification number
      ... and health screening information were on the lost Flash Drive.

      (19) Neither Chaya Baum’s name, social security number nor
      address was on the Flash Drive.

      (20) [Appellant] never contacted [Appellees] for additional
      information.

                                    …
Baum, supra at 2-4 (citing Trial Court Opinion, filed July 25, 2013, at 2, 4-

6).

      Also pertinent to the instant appeal is the trial court’s additional finding

of fact made upon remand:

            (35) At the time of Chaya’s enrollment in Keystone’s
                 claim, Keystone distributed to her and others a
                 Notice of Privacy Practices. N.T., 04.29.13, at 18-
                 19. The Notice said:

                  SUMMARY

            Keystone Mercy Health Plan takes our members’ right to
            privacy seriously.   In order to provide you with your
            benefits, Keystone Mercy Creates and/or receives personal
            information about your health. This information comes
            from you, your physicians, hospitals, and other health care
            services providers. This information can be oral, written or
            electronic. Keystone Mercy must keep this information

                                      -5-
J-A05038-16


            confidential. We have set up ways to make sure that all
            personal health information is used correctly.      For
            example[, a]ll Keystone Mercy employees must sign and
            follow the Company’s Confidentiality Policy.   Another
            example is all company computers are password protected
            and equipped with security protection devices.
                                    ***
            KINDS OF INFORMATION THAT THIS NOTICE APPLIES TO

            This notice covers any information we have that would
            allow someone to identify you and learn something about
            your health.
                                    ***
            WHO MUST FOLLOW THIS NOTICE

               Keystone Mercy Health Plan

               All employees, staff, interns, volunteers and other
                personnel whose work is under direct control of
                Keystone Mercy Health Plan.


                                       ***
            OUR LEGAL DUTIES

               The law requires that we maintain the privacy of your
                health information.

               We are required to provide this Notice of Privacy
                Practices and legal duties regarding health information
                to you.

               We are required to follow the terms of this notice until
                we officially adopt a new notice.


Trial Court Opinion, filed March 25, 2015, at 8-9 (citing Plaintiff’s Exhibit P-

4; BAUM-00028-00029).

      On January 28, 2011, Appellant filed a complaint alleging a violation of

the catchall provision of the UTPCPL and asserting claims of negligence and



                                     -6-
J-A05038-16


fully infra, we further held the trial court had abused its discretion when it

determined that Appellant’s UTPCPL claim could not be certified to the extent

it alleged deceptive conduct under the UTPCPL’s catchall provision.4        See

Baum v. Keystone Mercy Health Plan, et al., No. 2667 EDA 2013,

unpublished memorandum at 13 (Pa.Super. filed December 9, 2014).

      In our December 9, 2014, memorandum decision, we referenced the

trial court’s summary of the relevant factual and procedural history of this

case as follows:5


      (4) [Appellant] is a resident of Philadelphia, Pennsylvania, and
      is the father and guardian of Chaya Baum, a special-needs minor
      child who has health insurance with [Appellee] Keystone Mercy
      Health Plan. [Appellant] himself was and is not insured by
      [Appellees].


                       _______________________
(Footnote Continued)

      (3) the claims or defenses of the representative parties are
      typical of the claims or defenses of the class;
      (4) the representative parties will fairly and adequately assert
      and protect the interests of the class under the criteria set forth
      in Rule 1709; and
      (5) a class action provides a fair and efficient method for
      adjudication of the controversy under the criteria set forth in
      Rule 1708.
4
  In 1996, “deceptive conduct” was added as a violation to the catchall
provision of the UTPCPL and recodified at 73 P.S. § 201-2(4)(xxi); prior to
that time, the catchall provision, Section 201-24(xvii) of the UTPCPL,
referenced only “fraudulent conduct.”
5
  In its March 25, 2015, Opinion, the trial court incorporated these findings
of fact which it previously had set forth in its opinion of July 25, 2013, filed
pursuant to Pa.R.A.P. 1925(a).



                                            -3-
J-A05038-16


     (5) The Commonwealth of Pennsylvania pays for Chaya
     Baum’s health insurance with Keystone through the Medicaid
     program.

                                    ...

     (10) Sometime in 2010, one of the [Appellees]’ employees
     copied data from [Appellees]’ computer system onto an
     unencrypted Flash Drive that was misplaced and never found.

     (11) The Flash Drive contained private health information (PHI)
     that is protected: by the [Appellees]’ own practices; under
     federal law governing Privacy of Individually Identifiable Health
     Information (HIPPA Privacy Rule), 45 C.F.R. 160 et seq.; and
     under Pennsylvania Law, the Privacy of Consumer Health
     Information, 31 Pa. Code § 416.

     (12) On September 2010, Barbara G. Jones, [Appellees]’ Chief
     Compliance & Privacy Officer, learned that the Flash Drive had
     been lost. She conducted an investigation that involved, among
     other things, identifying what information was on the Flash Drive
     and enlisting assistance of all [Appellees]’ employees in finding
     it.

     (13) Through Ms. Jones, [Appellees] provided notice of the
     missing Flash Drive to the Pennsylvania Department of Public
     Welfare (DPW) on October 5, 2010, and to the [F]ederal
     Department of Health and Human Services Office for Civil Rights
     (OCR) on October 25, 2010.

     (14) The information on the Flash Drive included, variously,
     names, addresses/zip codes, date of birth, social security
     numbers,     member    identification numbers  and   clinical
     information, including medications, lab results and health
     screening information.

     (15) According to the report that [Appellees] sent to DPW, the
     Flash Drive contained partial social security numbers of 801
     individuals and the complete social security numbers of seven
     individuals. For the remaining more than 283,000 individuals,
     the data included, variously, member identification numbers,
     clinical health screening information, names and addresses.




                                   -4-
J-A05038-16


      (16) [Appellees] sent notices to 285,691 individuals concerning
      the loss, informing those individuals what personal data was on
      the Flash Drive and inviting them to contact [Appellees] for
      additional information.

      (17) [Appellees] offered credit monitoring to the 808 individuals
      whose partial or complete social security numbers appeared on
      the Flash Drive ... because, in [Appellees]’ view, their PHI was
      most at risk. [Appellant] was not among the 808 individuals
      offered such monitoring.

      (18) The notice that [Appellant] received in October of 2010
      informed him that his daughter’s member identification number
      ... and health screening information were on the lost Flash Drive.

      (19) Neither Chaya Baum’s name, social security number nor
      address was on the Flash Drive.

      (20) [Appellant] never contacted [Appellees] for additional
      information.

                                    …
Baum, supra at 2-4 (citing Trial Court Opinion, filed July 25, 2013, at 2, 4-

6).

      Also pertinent to the instant appeal is the trial court’s additional finding

of fact made upon remand:

            (35) At the time of Chaya’s enrollment in Keystone’s
                 claim, Keystone distributed to her and others a
                 Notice of Privacy Practices. N.T., 04.29.13, at 18-
                 19. The Notice said:

                  SUMMARY

            Keystone Mercy Health Plan takes our members’ right to
            privacy seriously.   In order to provide you with your
            benefits, Keystone Mercy Creates and/or receives personal
            information about your health. This information comes
            from you, your physicians, hospitals, and other health care
            services providers. This information can be oral, written or
            electronic. Keystone Mercy must keep this information

                                      -5-
J-A05038-16


            confidential. We have set up ways to make sure that all
            personal health information is used correctly.      For
            example[, a]ll Keystone Mercy employees must sign and
            follow the Company’s Confidentiality Policy.   Another
            example is all company computers are password protected
            and equipped with security protection devices.
                                    ***
            KINDS OF INFORMATION THAT THIS NOTICE APPLIES TO

            This notice covers any information we have that would
            allow someone to identify you and learn something about
            your health.
                                    ***
            WHO MUST FOLLOW THIS NOTICE

               Keystone Mercy Health Plan

               All employees, staff, interns, volunteers and other
                personnel whose work is under direct control of
                Keystone Mercy Health Plan.


                                       ***
            OUR LEGAL DUTIES

               The law requires that we maintain the privacy of your
                health information.

               We are required to provide this Notice of Privacy
                Practices and legal duties regarding health information
                to you.

               We are required to follow the terms of this notice until
                we officially adopt a new notice.


Trial Court Opinion, filed March 25, 2015, at 8-9 (citing Plaintiff’s Exhibit P-

4; BAUM-00028-00029).

      On January 28, 2011, Appellant filed a complaint alleging a violation of

the catchall provision of the UTPCPL and asserting claims of negligence and



                                     -6-
J-A05038-16


       The UTPCPL explicitly permits a private cause of action. See 73 P.S. §

201-9.2(a).     Herein Appellant sought to certify a class upon a claim of

deceptive practices under the catchall provision of the UTPCPL which

prohibits one from “[e]ngaging in any other fraudulent or deceptive conduct

which creates a likelihood of confusion or of misunderstanding.” 73 Pa.C.S.

§ 201-2(4)(xxi).7 In accordance with this Court’s directive, on remand the

trial court applied the Rule 1702 requirements for class certification to

Appellant’s claim and in doing so initially determined the numerosity

requirement of Rule 1702(1) had been met, a finding Appellees did not

contest. Trial Court Opinion, filed March 25, 2015, at 11. Also, in analyzing

whether there were common issues of law or fact under Rule 1702(2) as it

pertains to Appellant’s claim Appellees had engaged in “deceptive or unfair

conduct,” the trial court considered Appellant’s assertions in his Complaint

that while Appellees informed him his child’s information would be protected

from disclosure, in fact, it had not been encrypted and was stored on a flash

drive that was lost. Finding that Appellant’s allegations related to Appellees’

common course of conduct relative to all class members and mindful that
____________________________________________


7
   Specifically, Appellant alleged in his First Amended Complaint that
Appellees “[e]ngag[ed] in fraudulent or deceptive conduct which created a
likelihood of confusion or of misunderstanding under § 201-2(4)(xxi)
because [Appellees] created confusion or misunderstanding about the
supposed safeguards [Appellees] purportedly had in place to ensure that the
[personal health information] of [Appellant] and the Class was adequately
protected.” See First Amended Complaint, filed September 20, 2012, at ¶
33(b).



                                          - 11 -
J-A05038-16


individualized determinations as to damages, without more, will not defeat

the commonality requirement, the trial found Appellant had satisfied this

element.   Id., at 12-14.    Understandably, the trial court did not consider

whether Appellant and other members of the class would need to show

justifiable reliance in order to recover under the catchall provision.

      Next, the trial court considered whether Appellant’s assertions that

Appellees’ course of conduct in failing to comply with their promises and

their legal obligation to protect the data satisfied the “typicality” requirement

under Rule 1702(3) and created “confusion and misunderstanding,” an

element of a cause of action under UPTCPL.            Stressing Appellees had

pledged to protect any information it possessed that would allow someone to

identify and learn about an insured’s health and the record herein revealed

that any information contained on the flash drive would not identify his

Appellant’s daughter, the trial court determined Appellant could not claim to

represent those class members who did lose such data and, therefore, may

have been subjected to a deception.       Id. at 14-15.     The trial court also

questioned Appellant’s standing to bring a private action under the UTPCPL

as it pertained to a determination of “typicality” under Rule 1702(3) because

he did not purchase his daughter’s policy or suffer an “ascertainable loss.”

Trial Court Opinion, filed March 25, 2015, at 16-17 (citing 73 Pa.C.S. § 201-

9.2(a)).




                                     - 12 -
J-A05038-16


      The trial court further found that although no evidence suggested

counsel cannot adequately represent the interests of the class or that there

are inadequate resources to bring the cause of action, the adequacy of

representation requirement had not been satisfied herein to the extent that

individual issues predominate over a common one; therefore, the court held

Appellant will not fairly and adequately assert and protect a class interest

under Rules 1702(4) and 1709. Trial Court Opinion, filed March 25, 2015, at

17-18.

      Finally, the trial court analyzed whether class certification would be a

fair and efficient method of resolving the underlying dispute under Rules

1702(5) and 1708. Referencing its prior findings pertaining to typicality and

standing, the trial court stated that such individual concerns predominate

over any common issues of liability.     For the foregoing reasons, the trial

court denied Appellant’s motion for class certification on his claim of

deceptive practices under the UTPCPL’s catchall provision.

      Shortly after the prior panel of this Court remanded the instant matter

for further proceedings consistent with its memorandum opinion, in reliance

upon prior decisions of our Supreme Court, this Court clarified in a published

opinion that “justifiable reliance is an element of all private claims under the

UTPCPL.” Kern v. Lehigh Valley Hosp., 108 A.3d 1281, 1287 (Pa.Super.




                                     - 13 -
J-A05038-16


2015) (emphasis added).8 In Kern, this Court rejected what we deemed to

be the core of the appellant’s claim therein that the element of justifiable

reliance is applicable only to a claim of fraudulent conduct and in doing so

reasoned as follows:

       In Grimes [v. Enter. Leasing Co. of Pennsylvania, LLC, 66
A.3d 330 (Pa. Super. 2013), rev’d on other grounds, ___ Pa.
       ____, 105 A.3d 1188 (2014)][9], we were confronted with the
       issue of whether the trial court erred in finding a plaintiff could
       not prevail on her UTPCPL claim because she did not allege a
       misrepresentation with respect to the deceptive conduct alleged
       in her complaint. Citing Bennett v. A.T. Masterpiece Homes
       At Broadsprings, LLC, 40 A.3d 145 (Pa.Super. 2012), we held
       the plaintiff need not allege a misrepresentation because any
       deceptive conduct alleged under the catchall provision of the
       UTPCPL would be sufficient to state a private cause of action.
       This Court's passing reference in a footnote that plaintiff need
       not allege justifiable reliance was stated in the context of
       explaining that plaintiff need not prove the elements of common
       law fraud in an action that alleges deceptive conduct. Within
       days of our decision in Grimes, we decided DeArmitt[v. New
       York Life Ins. Co., 73 A.3d 578 (Pa.Super. 2013)], citing our
       Supreme Court's decision in Toy[v. Metro. Life Ins. Co., 593
Pa. 20, 928 A.2d 186 (2007)], where we reaffirmed a UTPCPL
       plaintiff still must prove justifiable reliance and causation in a
       private action, because our legislature never intended to do
       away with traditional common law elements of reliance and
       causation in an UTPCPL action. Our decisions in Grimes and
       DeArmitt, therefore, are not inconsistent with the decisions of
       our Supreme Court in Weinberg and its progeny. . . . At the
       core of Appellant's argument is his belief the element of
____________________________________________


8
  Significantly, Appellant fails to address this decision in either his
Appellant’s Brief or in his Appellant’s Reply Brief.
9
  Given its conclusion, our Supreme Court in Grimes declined to address the
issue of “whether a private plaintiff who alleged deceptive conduct under the
UTPCPL’s ‘catchall’ provision need not plead or prove justifiable reliance.”
Id. at 1192, n.3.



                                          - 14 -
J-A05038-16


      justifiable reliance only is a product of fraudulent conduct.
      Appellant fails to recognize that the element of justifiable
      reliance under the UTPCPL is the product of both (a) the
      Legislature's intent not to do away with traditional elements of
      reliance and causation under the UTPCPL, and (b) the express
      provision under 201–9.2 that requires a private action plaintiff to
      prove an “ascertainable loss ... as a result of the use or
      employment by any person of a method, act or practice declared
      unlawful” under Section 201–3 the UTPCPL. 73 P.S. § 201–
      9.2(a) (emphasis added). See also Weinberg, Schwartz, supra.
      Accordingly, the element of justifiable reliance always
      was a part of private actions under the statutory language
      of the UTPCPL.           Amendments in 1996 that added
      deceptive conduct to the catchall provision simply
      included other conduct that did not require proof of all
      elements of common-law fraud. See Bennett, supra.
             Consistent with the foregoing cases, we conclude that the
      trial court here was correct in its determination that justifiable
      reliance is an element of private actions under Section 201–9.2
      of the UTPCPL. As such, Appellant had to demonstrate that he
      and all prospective class members justifiably relied on Appellee's
      alleged violations of the UTPCPL and, as a result of those alleged
      violations, suffered an ascertainable loss.

Kern, supra at 1289-90 (footnotes omitted) (italics in original) (bold

emphasis added).

      In our prior memorandum decision in the matter sub judice, we

concluded the trial court had not abused its discretion when it denied

Appellant’s motion for class certification of his claim under the UTPCPL’s

catchall provision regarding fraudulent conduct.     Baum, supra at 13.      In

light of Kern and upon a review of the trial court’s additional findings of fact

and conclusions of law on remand, we further find the trial court did not

abuse its discretion in denying Appellant’s motion to certify the class to the

extent it alleged deceptive conduct under the UTPCPL’s catchall provision.


                                     - 15 -
J-A05038-16


      In Kern, this Court held a plaintiff bringing a private cause of action

under the UTPCPL must show reliance.             As such, Appellant had to

demonstrate that he and all prospective class members justifiably had relied

upon the Appellees’ alleged violations of the UTPCPL and suffered an

ascertainable loss as result of those alleged violations. The trial court herein

previously found Appellant’s UTPCPL claim sounding in fraud did not satisfy

the commonality requirement of Pa.R.A.P. 1702(2) because a plaintiff

asserting a private action under the UTPCPL must show reliance, and, as

such, class treatment of a claim sounding in fraud is inappropriate. Trial

Court Opinion, filed July 25, 2013, at 18.    However, operating under a pre-

Kern analysis of this Court that justifiable reliance is not an element of

claims pertaining to deceptive conduct brought under the UTPCPC, the trial

court avoided such a holding on remand and consistent with our December

7, 2014, memorandum decision considered the other Rule 1702 factors as

they relate to Appellant’s UTPCPL deceptive conduct claim in its March 25,

2015, Opinion and Order. In this regard, as is noted supra, when applying

Rule 1702(2) to the within the matter, the trial court determined it invited a

finding of commonality. Trial Court Opinion, filed March 25, 2015, at 13-14.

To the extent that this finding conflicts with this court’s holding in Kern, the

trial court abused its discretion.

      However, the trial court has broad discretion to determine whether

class certification is warranted, and it otherwise carefully considered the


                                     - 16 -
J-A05038-16


numerosity, typicality, adequacy of representation, and fair and efficient

method of adjudication requirements for class certification under Rule 1702

and found the class action requirements were not met. Trial Court Opinion,

filed March 25, 2015 at 11-20. In addition, it also aptly detailed its reasons

for finding a class action is not a fair and efficient method of adjudication

under Rule 1708(a)(6). Id. at 19-20.

       Discerning no abuse of discretion in its determination, we would affirm

the trial court's order denying class certification on the basis that the third,

fourth and fifth requirements of Rule 1702 have not been met. 10 As such,

we will not disturb the trial court’s ruling on Appellant’s motion for class

certification under Rule 1702.11

       Order affirmed.

       Judge Olson and Judge Ott Concur in the Result.




____________________________________________


10
   By its plain terms, Rule 1702 requires a plaintiff to satisfy all five criteria
for a class certification to be proper.
11
   This Court may affirm an order of the trial court on any basis.
Wilkinsburg v. Sanitation Dep’t of Wilkinsburg, 345 A.2d 641 (Pa.
1975).



                                          - 17 -
J-A05038-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/2016




                          - 18 -